UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1259


JORDAN ESKRIDGE,

                 Plaintiff - Appellant,

           v.

PACIFIC CYCLE, INC., a foreign corporation; WAL−MART STORES
EAST, LP,

                 Defendants – Appellees,

           and

WAL−MART STORES, INC., a foreign corporation;             KUN   TENG
INDUSTRY CO., LTD, a foreign corporation,

                 Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
District Judge. (2:11-cv-00615)


Argued:   December 10, 2013                  Decided:   January 17, 2014


Before TRAXLER, Chief Judge, and WILKINSON and DAVIS, Circuit
Judges.


Affirmed in part, reversed in part, and remanded by unpublished
per curiam opinion.


ARGUED: Christopher Brinkley, MASTERS LAW FIRM, LC, Charleston,
West Virginia, for Appellant.      Tanya Annette Hunt Handley,
MACCORKLE   LAVENDER  PLLC,   Charleston, West   Virginia,  for
Appellees.    ON BRIEF: John L. MacCorkle, Charleston, West
Virginia, Heather M. Noel, MACCORKLE LAVENDER PLLC, Morgantown,
West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Jordan   Eskridge   appeals   a     district     court   order   granting

summary judgment against him in his products liability action.

We affirm in part, reverse in part, and remand for trial.

                                     I.

       This case arises out of injuries that Eskridge suffered

while riding his Mongoose XR100 bicycle when he was 13 years

old.       Eskridge’s father bought the bicycle, which was equipped

with a Quando quick-release hub, at a Wal-Mart in Beckley, West

Virginia.       The bicycle was preassembled and it came with an

owner’s manual.      Eskridge enjoyed the bike for more than three

years without incident, but then one day, as he was riding over

a speed bump, he crashed and suffered very serious injuries.

       Eskridge   eventually   filed       suit    in   West    Virginia   state

court, naming as defendants – as is relevant here – Pacific

Cycle, Inc., which designed the bike, and Wal-Mart Stores, Inc.,

which sold it to Eskridge’s father. 1             He alleged that as he rode

over the speed bump on the day he was injured, the bicycle’s

front wheel separated from the front forks and when the bicycle

came down the front wheel was jammed into the forks, stopping

the bicycle suddenly and causing him to strike the handlebars

       1
       Wal-Mart Stores East, LP, was later substituted for Wal-
Mart Stores, Inc.    We will refer to Pacific Cycle, Inc., and
Wal-Mart Stores East, LP, as “Defendants.”



                                       3
and fall to the ground.                 Eskridge asserted causes of action for

strict liability, negligence, and breach of warranty, and he

sought compensatory and punitive damages.                        He claimed that “[a]s

a     result      of     deficiencies          in     design,         testing,       assembly,

inspection, and provision with instructions and warnings, the

Mongoose       XR100,      and/or       its     Quando    quick-release            hub,      were

defective” in several respects.                   J.A. 25.

       Defendants        later     removed      the    action       to    federal     district

court and eventually moved for summary judgment.                                   Defendants

maintained that Eskridge could not prove that the quick-release

hub in the Mongoose XR100 (“Mongoose”) was defectively designed

because Eskridge’s expert, James Green, conceded that, if used

properly,      the      quick     release       is    “one     of     the    best     clamping

mechanisms      in      the     world.”        J.A.    220.         The     Defendants       also

maintained that no failure-to-warn or inadequate-labeling theory

could     succeed        because        neither       Green     nor       Eskridge     offered

evidence of the “industry standard, exemplar owner’s manuals or

any other document or standard” and because Green offered no

basis for believing that providing warnings and instructions in

the     owner’s        manual    was      an    inadequate       method       by     which     to

communicate the applicable warning to the user.                            J.A. 62.

       Eskridge        then     filed     a    response       detailing      his     theories,

based on Green’s report and testimony, that the Mongoose was

defective in several different respects.                         Understanding Green’s

                                                4
opinions    requires      a     little      background     regarding        the   quick-

release mechanism.

       A quick-release mechanism allows a bicycle’s front wheel to

be    removed   quickly       and    without     tools.         Although     originally

designed for racing bicycles, the device also can benefit the

casual rider who is removing the wheel for any reason, such as

to transport the bicycle, lock it up in public, or change a flat

tire.     Consequently, even most bicycles sold for casual use are

equipped with a quick-release hub.

       On a bicycle equipped with such a device, the front “fork

blades,” which are the arms of the bicycle holding the wheel,

each have a u-shaped “dropout” on their end.                       And, the axle of

the front wheel has a cylindrical hollow space running through

it.     The quick-release mechanism is a rod that is threaded on

one end and that has a lever-operated cam assembly on the other.

With such a system, the wheel is connected to the bicycle when

the rod is placed through the hollow part of the front wheel

axle so that it protrudes a little bit on either end.                        The wheel

is then situated between the fork blades so that both ends of

the rod fit in the dropouts.                To secure the wheel, a nut on one

end of the rod is tightened and the lever on the other side is

pressed    inward.        The       lever   tightens      the    rod   so    that   the

mechanism is pushing on each dropout from the outside.                              This



                                             5
pressure keeps the wheel attached while the bicycle is being

ridden.

       Green inspected Eskridge’s bicycle and concluded that it

was defective in three ways.            First, the fork holding the front

wheel   was   defective     because     the    fork    blades’       ends   were     open

rather than closed.        Green opined that open-fork systems created

the reasonably foreseeable risk that a user would install his

quick-release       hub   improperly,    which        would    cause    the    hub    to

separate from the fork during use.                Green noted that even for

intelligent     users      who    are    attempting           to     follow    perfect

instructions, fastening a quick release is a “subtle” process

that is often done incorrectly.                J.A. 208.           Green also opined

that there was no benefit to a casual rider of an open-fork

system.

       Second, Green concluded that, the inherent problems with

the open-fork system aside, the design of the Mongoose’s open-

fork system differed from that of the vast majority of open-fork

designs in the industry, such that it was a far trickier process

to install the hub correctly on the Mongoose.                        The problem as

Green described it is that protuberances at the end of each

dropout in an open-fork mechanism generally serve to keep the

wheel from separating from the bicycle in the event that the hub

has not been installed correctly.               However, with the Mongoose,

“you    can   put   the   wheel   on”    and    yet     not    “get    it     over   the

                                         6
protuberances completely.”            J.A. 210.             “[I]f you don’t have it

seated just perfectly, [so] that it’s off just a little bit on

either     side     so     that     it’s           not    completely     clearing        the

protuberance when you fasten it, it comes right out of there”

during use.       J.A. 210.        Green testified that his investigation

indicated    that    that    most    likely          is    exactly    what    happened    to

Eskridge    to    cause     the    accident.              Green   explained      that,    in

contrast,    with    the    industry-standard               open-fork    design,     “it’s

almost impossible to . . .                fasten the quick release in there

with it at an angle or onto the tips.                       You have to get over the

tips in order to fasten it.”                       J.A. 211.         Thus, the risk of

mistakenly believing that the hub is properly installed is much

greater on the Mongoose.

     Finally,       Green    opined       that       the    bicycle’s        warnings    and

instructions regarding the quick release were inadequate because

they were contained only in the owner’s manual.                                In Green’s

experience,       most    bicycle    owners          do    not    read   their     owner’s

manuals,    and     he    has     found    that          quick-release       warnings    are

effective only when a warning label is placed on the quick-

release itself or warnings are actually provided to the consumer

at the point of sale.

     Eskridge       also    argued        in       his    response     memorandum       that

Green’s acknowledgement that the quick release is one of the

world’s best clamping systems if used properly did not doom his

                                               7
design-defect       theories         because         it    was     reasonably      foreseeable

that the quick release would not in fact be used properly.                                              He

further     contended           that     he        was       not        required        to        prove

noncompliance       with       government        or       industry       standards       to       prove

defectiveness under either a failure-to-warn or a design theory.

And he argued that he had created a jury issue regarding his

entitlement        to      punitive         damages          because,          prior         to     the

manufacture        of    the     bicycle,        Defendants             were    aware        of     the

potential    for        mis-installation             of    quick-release         hubs        and    the

associated     dangers          to   riders;         they        were    aware     of    customer

complaints of quick-release wheels separating from bicycles and

causing accidents; they conducted no technical quality assurance

on the bicycle; and they made no effort to ensure that their

warnings     and    instructions            regarding            quick-release         hubs        were

actually     reaching           owners       and          were     effectively          conveying

necessary instructions and warnings.

     Defendants          then    filed      a    reply      generally          reiterating          the

arguments    they       presented      in       their      initial       memorandum.               In    a

footnote, however, they also added that while Green “may be an

expert on bicycles, there has been nothing offered to suggest

that [he] is an expert in labeling or in the retail industry.”

J.A. 324 n.2 (citing a case in which Green was held unqualified

to offer an expert opinion “on the standards or customs of the



                                                 8
retail industry because he has not indicated any background in

that area” (internal quotation marks omitted)).

      The parties then argued the summary judgment motion before

the district court.              During that argument, Defendants did not

challenge the admissibility of any expert testimony that Green

would provide.          Following argument, the court took the motion

under advisement.

      While     the     summary      judgment        motion      was   still     pending,

Defendants moved in limine to preclude Green from testifying:

(1) concerning deficiencies in the owner’s manual; (2) that most

bicyclists do not read owner’s manuals; (3) that the labeling on

the   bicycle     was      inadequate;         (4)    or    about      retail    industry

standards.      The motion was based on contentions that Green had

not criticized the substance of the warnings contained in the

owner’s manual, that he was not an expert in labeling or the

retail   industry,         and    that    Eskridge         had   not    forecasted    any

admissible testimony on the identified issues.                           Regarding the

lack of admissible testimony, Defendants specifically asserted

that Green’s testimony in these areas was neither reliable nor

relevant, and they argued that it was not based on sufficient

data since Green admitted he had “never studied the issue of

people reading their owner’s manuals.”                     J.A. 365.

      Eskridge        then       filed     a       response      discussing       Green’s

qualifications        to   testify       regarding     warnings,       labels,    owner’s

                                               9
manuals,     and    retail       industry       standards,            which    included       the

following facts.           Green is a professional engineer with more

than 30 years experience, and he has worked on more than 500

cases involving quick-release hub bicycle accidents.                                  His book,

Bicycle     Accident      Reconstruction             for       the    Forensic        Engineer,

features    a    chapter     on      quick-release          hubs      and     their    role    in

accidents, and he has published many articles on that subject.

Creating     appropriate         warnings          and     labels      for     a     particular

design, so that they accurately convey the necessary information

to the product user, was an integral part of his engineering

education.          Since     1976,          Green       has     “evaluated           and    made

recommendations         regarding       user       and     training      manuals       for    all

major bicycle manufacturers.”                 J.A. 385.          And, he helped develop

a label to be placed on the flange of one manufacturer’s quick-

release    hubs    to     warn       users    of     the    potentially            catastrophic

results    of     misusing       a    quick-release            hub.         Green     also    has

extensive       experience       creating          manuals       in    other        industries.

Finally, he has been retained by several retailers, including

Wal-Mart,       Lowe’s,    Performance         Bikes,        and      Brooklyn       Bikes,    to

revise and implement appropriate retail industry standards.

     Eskridge also argued in his response, as is relevant here,

that Green’s view that most bicycle users do not read their

owner’s manuals and that labels on the bicycle itself or point-



                                              10
of-sale    warnings   were   necessary      was   based   on   his   decades   of

experience in the bicycle industry.

     Two weeks later, the district court granted the Defendant’s

motion for summary judgment.           See Eskridge v. Pacific Cycle,

Inc., No. 2:11-cv-00615, 2013 WL 596536 (S.D. W. Va. Feb. 15,

2013).     The court ruled that Eskridge’s three theories that the

Mongoose    was   defective    were   all     essentially      failure-to-warn

theories because they all asserted unreasonable exposure to the

danger that the user would misuse the product (by installing the

quick-release hub incorrectly).           See id. at *3-4.       And the court

added:

     Eskridge has simply provided no admissible evidence
     that the warnings were inadequate.         Green merely
     offered his personal opinion that no one should ever
     rely upon an owner’s manual to give warnings or
     instructions.    This opinion is inadmissible for two
     reasons.   First, Green does not base this opinion on
     “sufficient   facts or    data”   required   for  expert
     opinions to be admissible.    FED.R.EVID. 702.   Second,
     while Green may be an expert on bicycle engineering
     and design, there is no evidence that he is qualified
     to offer an expert opinion on the standards of the
     retail industry.

Id. at *4 (citation omitted).

                                      II.

     Eskridge     first   argues   that     the   district     court   erred   in

granting summary judgment against him on his strict liability,

breach of warranty, and negligence claims, all of which asserted




                                      11
that       Eskridge’s        injuries          were    caused       by     the      Mongoose’s

defectiveness.          We agree.

       This     court    reviews          de    novo     a   district           court’s     order

granting summary judgment, applying the same standards as the

district       court.         See    Providence         Square       Assocs.,       L.L.C.    v.

G.D.F.,      Inc.,     211 F.3d 846,       850    (4th     Cir.     2000).          Summary

judgment is appropriate “if the movant shows that there is no

genuine      dispute     as    to    any       material      fact    and    the     movant    is

entitled to judgment as a matter of law.”                                 Fed. R. Civ. P.

56(a).       “Because we are sitting in diversity, our role is to

apply the governing state law, or, if necessary, predict how the

state’s highest court would rule on an unsettled issue.”                                   Horace

Mann Ins. Co. v. General Star Nat’l Ins. Co., 514 F.3d 327, 329

(4th Cir. 2008).

       Under    West    Virginia       law,      a     product      may    be    defective    in

“three        broad,     and        not        necessarily          mutually        exclusive,

categories:       design defectiveness; structural defectiveness; and

use defectiveness arising out of the lack of, or the inadequacy

of, warnings, instructions and labels.” 2                        Morningstar v. Black &


       2
       Under West Virginia law, a product distributor is held to
the same standards as the product’s manufacturer.    See Dunn v.
Kanawha Cty. Bd. of Educ., 459 S.E.2d 151, 157 (W. Va. 1995);
Morningstar v. Black & Decker Manuf. Co., 253 S.E.2d 666, 683
n.22 (W. Va. 1979).    Thus, these issues bear equally on both
Defendants’ entitlement to summary judgment.



                                                12
Decker Manuf. Co., 253 S.E.2d 666, 682 (W. Va. 1979).                       Design

defectiveness focuses “on the physical condition of the product

which renders it unsafe when the product is used in a reasonably

intended manner,” while use defectiveness focuses “not so much

on   a    flawed   physical     condition     of    the    product,    as   on   its

unsafeness     arising    out    of   the    failure      to   adequately   label,

instruct or warn.”        Id.   In this context,

         [t]he term ‘unsafe’ imparts a standard that the
         product is to be tested by what the reasonably prudent
         manufacturer would accomplish in regard to the safety
         of the product, having in mind the general state of
         the art of the manufacturing process, including
         design, labels and warnings, as it relates to economic
         costs, at the time the product was made.

Id. at 682-83.

         At bottom, Eskridge alleges that the Mongoose, as it was

designed, with the warnings that were included in the manual,

unreasonably exposed the consumer to the danger that the quick-

release would be fastened incorrectly and that the hub would

separate from the fork, causing a crash.                       He advances three

mutually      exclusive    theories     as     to    why       the   Mongoose    was

defective, the first two of which he contends are design-defect

theories and the third of which he contends is a use-defect

theory.      First, he claims that designing the bicycle with an

open-fork system rather than a closed-fork system created a risk

that a reasonable consumer – even one trying to follow adequate

instructions – would install the quick-release hub incorrectly.

                                        13
Second, he claims that even if open-fork systems generally are

not unreasonably unsafe, the Mongoose’s unusual design, which

significantly             increases      the   chance     that      a     consumer      will

improperly          install      the    quick-release        hub,    was       unreasonably

unsafe.       And, third, he maintains that even if the bicycle could

have been made reasonably safe had a warning been placed on the

bicycle or given to the consumer at the point of sale, it was

certainly not reasonably safe with the warning being contained

only in the owner’s manual.

     In       defending       the      grant   of    summary    judgment,        Defendants

argue     that       if    the    Mongoose      is    reasonably        safe    when    used

properly, then it follows that it was not defectively designed.

Defendants contend that since Eskridge’s expert concedes that

the bicycle is safe when used properly, i.e., when the quick-

release       hub    is    correctly      installed, 3    then      all    of    Eskridge’s

theories concerning the dangers of improper use are necessarily

use-defect theories.                Thus, Defendants continue, Eskridge can

prove     a    defect       in   the     Mongoose     only     by   showing      that    the

Mongoose’s warnings or instructions concerning the quick-release

hub were inadequate.                And, Defendants argue that the district

     3
       Green testified that open-fork quick-releases are “one of
the best clamping mechanisms in the world if they’re used
properly.”     J.A. 220.      The context of this testimony
demonstrates that “if they’re used properly” refers to whether
the hubs are installed properly.



                                               14
court correctly ruled, as a matter of law, that Eskridge could

not    prove    the     inadequacy     of    the     Mongoose’s        warnings      and

instructions.

       Eskridge       rejects    Defendants’        characterization          of     his

liability theories, however, and counters that the bicycle is

designed defectively because its design creates an unreasonable

risk   that    even    reasonable     people      attempting      to    follow     well-

crafted instructions will misuse the bicycle.                     He alternatively

takes issue with the district court’s conclusion that he failed

to forecast admissible evidence that the Mongoose’s warnings and

instructions were inadequate.               We agree with Eskridge on both

points and will address them seriatim.

                                A.   Design Defect

       Although   the     district    court       characterized        all   three    of

Eskridge’s     defect      theories     as     alleging     use        defectiveness,

Eskridge’s     first     two    theories     do    not   allege    a     “failure     to

adequately label, instruct or warn.”                Morningstar, 253 S.E.2d at

682.    Rather, they assert that the Mongoose’s design creates an

unreasonable danger that no warning could adequately eliminate.

The fact that Eskridge alternatively challenges the adequacy of

the Mongoose’s warnings does not somehow negate the fact that

his primary challenges are to the bicycle’s design.

       Defendants maintain that the safety of a particular design

concerns only whether it is safe for its “proper” use.                             Thus,

                                        15
they argue that it makes no sense to claim that a product is

defectively designed because the design creates an unreasonable

risk of improper use.            We do not believe the Supreme Court of

Appeals of West Virginia would agree, however.

       In determining whether a product is reasonably safe for its

intended use, “[t]he question of what is an intended use of a

product       carries    with    it   the    concept      of     all   those    uses     a

reasonably prudent person might make of the product, having in

mind    its    characteristics,       warnings      and    labels.”       Id.    at    683

(emphasis added).           Thus, “the seller is not liable when the

product is . . . used in some unusual and unforeseeable way, as

when a wall decorating compound is stirred with the finger, or

nail polish is set on fire, or an obstinate lady insists on

wearing shoes two sizes too small.”                  Id. (emphasis added); see

also Landis v. Hearthmark, LLC, 750 S.E.2d 280, 291-93 (W. Va.

2013).         These    statements    make       clear    that    sellers      are    only

entitled to have their users respond reasonably to the warnings

and instructions; they are not entitled to anything more.                               In

light     of     Green’s    testimony        concerning        the     difficulty      of

installing the hub correctly even with perfect instructions, a

reasonable       jury    could   find   that      even    a    “reasonably      prudent

person” might fasten the Mongoose’s release incorrectly and that

such a mistake was a wholly “foreseeable” outcome.                              Thus, a

reasonable jury could well accept Green’s testimony that the

                                            16
Mongoose’s   failure   even   to   conform   to    the   industry-standard

open-fork design significantly increased the danger of incorrect

installation and that the bicycle was defectively designed for

that reason.

    We note that this result is in line with section 2(b) of

the Restatement (Third) of Torts – Products Liability (1998),

which provides that “[a] product . . . is defective in design

when the foreseeable risks of harm posed by the product could

have been reduced or avoided by the adoption of a reasonable

alternative design . . ., and the omission of the alternative

design renders the product not reasonably safe.” 4           Comment l to

section 2 provides that “[i]n general, when a safer design can

reasonably be implemented and risks can reasonably be designed

out of a product, adoption of the safer design is required over

a warning that leaves a significant residuum of such risks.”

Indeed, Illustration 14 in that section of the Restatement is

quite pertinent to the facts before us here.             That illustration

discusses    the   hypothetical    example    of     a   garbage   truck’s

compaction chamber that warns in large letters on its outside


    4
       We observe that the Supreme Court of Appeals of West
Virginia has cited the Restatement (Third) of Torts – Products
Liability, for different propositions on other occasions.  See
Bennett v. Asco Servs., Inc., 621 S.E.2d 710, 717-18 (W. Va.
2005) (per curiam); Strahin v. Cleavenger, 603 S.E.2d 197, 210
(W. Va. 2004).



                                    17
panels “DANGER—DO NOT INSERT ANY OBJECT WHILE COMPACTION CHAMBER

IS WORKING—KEEP HANDS AND FEET AWAY.”                 The illustration notes

that   “[t]he    fact     that    adequate    warning       was   given   does    not

preclude [a worker who falls into the machine] from seeking to

establish” that the compactor was defectively designed by virtue

of the fact that there was no guard to prevent such an accident.

See also Sturm, Ruger & Co. v. Day, 594 P.2d 38, 44 (Alaska

1979) (“Where the most stringent warning does not protect the

public, the defect itself must be eliminated if the manufacturer

is to avoid liability.”), modified, 615 P.2d 621 (Alaska 1980),

overruled on other grounds by Dura Corp. v. Harned, 703 P.2d
396, 405 n.5 (Alaska 1985); Uloth v. City Tank Corp., 384 N.E.2d
1188, 1192 (Mass. 1978) (“Whether or not adequate warnings are

given is a factor to be considered on the issue of negligence,

but warnings cannot absolve the manufacturer or designer of all

responsibility for the safety of the product.”).

       Similarly     here,   we    conclude    that    the    Supreme     Court    of

Appeals of West Virginia would hold that despite the fact that

users can be and were instructed regarding how to use the quick-

release hub, that does not protect the seller, as a matter of

law, from liability for failing to adopt a design that would

have provided significantly better protection than any warning

could.       See David G. Owen, Warnings Don’t Trump Design:                      The

Rise   and    Fall   of   § 402A    Comment    j,     153    Products     Liability

                                       18
Advisory    1    (Nov.   2001);     Howard   Latin,   “Good”    Warnings,     Bad

Products, and Cognitive Limitations, 41 U.C.L.A. L. Rev. 1193,

1295 (June 1994) (“Good product warnings may be useful, indeed

necessary, in many accident-prevention settings but their value

is   inherently      limited   and    they   consequently      should   not    be

treated    as    legally   acceptable    alternatives     to    safer   product

designs and marketing strategies.”).               Given Green’s testimony

that simply utilizing the industry-standard quick-release design

would have significantly reduced the danger of misinstallation –

with no apparent cost in utility – we conclude that a reasonable

jury could find that the Mongoose was defectively designed.                    As

the lack of proof of defect was the only basis the Defendants

assert in support of their entitlement to summary judgment on

the issue of liability, we reverse the grant of summary judgment

on   Eskridge’s      strict    liability,      breach   of     warranty,      and

negligence causes of action.

                               B.     Use Defect

     We also conclude that the district court erred in ruling

that Eskridge failed to at least create a genuine factual issue

regarding whether the Mongoose contained a use defect, i.e.,

whether the Defendants “fail[ed] to adequately label, instruct

or warn.”       Morningstar, 253 S.E.2d at 682.

     Under Rule 702 of the Federal Rules of Evidence:



                                        19
           A witness who is qualified as an expert by
      knowledge, skill, experience, training, or education
      may testify in the form of an opinion or otherwise if:

           (a) the expert’s scientific, technical, or other
      specialized knowledge will help the trier of fact to
      understand the evidence or to determine a fact in
      issue;

              (b) the testimony is based on sufficient facts or
      data;

           (c) the testimony is                  the    product        of   reliable
      principles and methods; and

           (d)   the   expert   has  reliably   applied                           the
      principles and methods to the facts of the case.

Fed. R. Evid. 702.              We review a district court’s evidentiary

rulings, including the admissibility of expert testimony, for

abuse of discretion.            See General Elec. Co. v. Joiner, 522 U.S.
136, 141-43 (1997).

      Whether a product is defective for failure to warn “is to

be   tested    by    what    the     reasonably        prudent    manufacturer         would

accomplish in regard to the safety of the product, having in

mind the general state of the art of the manufacturing process,

including     design,       labels    and   warnings,        as   it    relates    to   the

economic costs, at the time the product was made.”                           Morningstar,
253 S.E.2d at 682–83.            The adequacy of the method chosen by the

manufacturer        to   warn      the   user     of     a   particular       danger      is

generally a question for the jury.                 See Ilosky v. Michelin Tire

Corp., 307 S.E.2d 603, 611 (W. Va. 1983).




                                            20
        Green testified that the Mongoose was defective for failing

to   adequately      warn    users     concerning    the      quick-release     system

because the warnings appeared only in the owner’s manual and, in

Green’s experience, users did not read such warnings when they

appeared only in manuals.              Regarding Eskridge’s claim that the

Mongoose’s warnings were defective, the district court ruled:

        Eskridge has simply provided no admissible evidence
        that the warnings were inadequate.         Green merely
        offered his personal opinion that no one should ever
        rely upon an owner’s manual to give warnings or
        instructions.    This opinion is inadmissible for two
        reasons.   First, Green does not base this opinion on
        “sufficient   facts or    data”   required   for  expert
        opinions to be admissible.    FED.R.EVID. 702.   Second,
        while Green may be an expert on bicycle engineering
        and design, there is no evidence that he is qualified
        to offer an expert opinion on the standards of the
        retail industry.

Eskridge, 2013 WL 596536, at *4 (citation omitted).

        As to the district court’s second point, we note that the

Defendants do not even attempt to defend the conclusion that

Green     was    unqualified      to    testify     as   an    expert   as     to   the

warnings.       See Appellees’ brief at 16 (“The court did not rule

that Mr. Green is unqualified to testify as an expert as to

warnings,       rather,     the   court   held    that     Eskridge     ‘has    simply

provided        no   admissible        evidence     that      the   warnings        were

inadequate.”).         A witness may be qualified as an expert “by

knowledge, skill, experience, training, or education.”                         Fed. R.

Evid. 702.       While Green needed only one of those, see Garrett v.


                                          21
Desa Indus., Inc., 705 F.2d 721, 724 (4th Cir. 1983), the record

demonstrated that he had them all.                    See supra, at 7-8.               We

therefore conclude that to the extent the district court ruled

that     Green    was   not     qualified     to    offer    an     expert       opinion

regarding the adequacy of the warning here, the court abused its

discretion.

       We also can find no foundation for the district court’s

conclusion that Green’s opinion is not based on sufficient facts

or data.       Green testified to extensively studying the issue of

improper       installation      of   quick-release         hubs.         In     Green’s

experience, he found that bicycle owners do not generally read

their manuals and that quick-release warnings are effective only

when a warning label is placed on the quick-release itself or

the warnings are actually provided to the consumer at the point

of     sale.      Green’s      involvement     with    hundreds         of     cases   of

accidents      involving      quick-release    systems      and     his      decades   of

experience in the industry in general certainly provided him

with a strong foundation for testifying regarding those facts.

See Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 156 (1999)

(“[N]o one denies that an expert might draw a conclusion from a

set     of     observations      based   on        extensive      and        specialized

experience.”).

       Defendants contend that Green’s own testimony shows that he

in fact has not studied the question of whether people read

                                         22
their bicycle manuals.                  They particularly note that when Green

testified that most bicycle owners do not read their manuals and

when he was asked whether that was “because riding a bicycle is

kind       of   intuitive,”       he    answered,      “Well,     that’s     probably   the

reason,         although     I’ve       never     studied       it.”        J.A.    246-47.

Defendants construe this testimony as meaning that Green had

never studied whether people read their manuals.                            However, when

Green’s testimony is viewed in its entirety, it is plain he was

stating         that   he   never       studied      why   they   do   not    read    their

manuals.

       Defendants        also     argue    that      the   district    court       correctly

determined that Green’s testimony concerning the inadequacy of

the warnings was inadmissible because it was “nothing more than

his personal belief, rather than the professional opinion of an

expert.”         Appellees’ brief at 19.               Green’s years of experience

as an engineer were well established, however, and he testified

that all of the opinions that he provided in Green’s reports and

testimony         were      “to     a     reasonable        degree     of     engineering

certainty.” 5          J.A. 256.        That his opinion was a personal opinion


       5
       To the extent that Defendants are suggesting that Green’s
personal conclusions as a professional engineer are not
admissible because a plaintiff must demonstrate a deviation from
industry standards and customs to prove defectiveness, they are
simply incorrect. See Jones v. Patterson Contracting, Inc., 524
S.E.2d 915, 920-22 (W. Va. 1999) (per curiam).



                                                23
does not somehow mean it was not a professional one.                   For all of

these    reasons,    we   can   only    conclude    that    the   district   court

abused     its     discretion     in    ruling      that    Green’s     testimony

concerning the inadequacy of the method Defendants employed in

communicating their warnings would be inadmissible.

       Finally, Defendants suggest that even if Green’s testimony

concerning the inadequacy of the warnings is admissible, they

were entitled to have their instructions successfully followed,

no matter how difficult it was to do so.                    For this position,

Defendants rely on the statement in Morningstar that “‘[t]he

seller is entitled to have his due warnings and instructions

followed; and when they are disregarded, and injury results, he

is not liable.’” 253 S.E.2d at 683 (quoting W. Prosser, The Law

of Torts, at 668-69 (4th ed. 1971)); see Landis, 750 S.E.2d at

292.     However, whether the Mongoose’s warnings and instructions

were “due warnings and instructions” depends on the adequacy of

the method Defendants chose to communicate them to the user,

which Green’s testimony called into question.                 In any event, as

we     discussed     regarding     Eskridge’s       design-defect       theories,

Morningstar does not suggest anything more than that users are

required to take notice of the warnings and instructions and act

reasonably with them in mind.              See Morningstar, 253 S.E.2d at

683 (“The question of what is an intended use of a product

carries    with    it   the   concept    of   all   those   uses   a   reasonably

                                         24
prudent person might make of the product, having in mind its

characteristics,       warnings    and    labels.”            (emphasis    added)).

While Morningstar stated that a seller is not liable when his

warnings or instructions “are disregarded,” id., it does not

suggest that sellers are entitled to have users successfully

follow instructions no matter how difficult the task.

       In sum, in light of the admissibility of Green’s testimony

concerning     the    inadequacy     of       the       Mongoose’s    warnings,     we

conclude      that    Eskridge     created          a    genuine     factual     issue

concerning whether the Mongoose contained a use defect.

                                     III.

       Eskridge also argues the district court erred in granting

summary judgment on his claim for punitive damages.                            On this

point, we disagree.

       To prove entitlement to punitive damages, a plaintiff bears

the burden of showing that the defendant acted in a manner that

entitles him to such damages.            See Peters v. Rivers Edge Mining,

Inc., 680 S.E.2d 791, 821 (W. Va. 2009).                     “[T]he wrongful act

must   have   been    done   maliciously,       wantonly,      mischievously,       or

with criminal indifference to civil obligations.”                     Id. (internal

quotation     marks   omitted).      In       products      liability   cases,     the

plaintiff may justify a punitive damages award by showing that

the manufacturer, having actual or constructive knowledge of the



                                         25
product defect, continued to manufacture and distribute it.                               See

Davis v. Celotex Corp., 420 S.E.2d 557, 559-61 (W. Va. 1992).

       Eskridge      has     not   forecasted      evidence      that      could    satisfy

that standard here.            Although the Mongoose featured an open-fork

system,    the      record    demonstrated        that    such   a    release      had    the

benefit of allowing the user to remove the front wheel quickly

and without tools.            While Green testified that that benefit was

not significant to casual riders, the popularity of the open-

fork     system       on     non-racing       bicycles       indicates        otherwise.

Especially considering that open-fork systems were so commonly

employed in the industry, there was no reason to infer that the

Defendants had actual or constructive knowledge that bicycles

with   such      systems      were   inherently      defective.            Additionally,

although Green opined that the Mongoose’s particular open-fork

system was defectively designed, such that it was significantly

more   dangerous       than    typical    open-fork        systems,        there    was    no

evidence    that      the    Defendants      had    any    actual     or    constructive

knowledge      of     this     difference.          And     finally,        while     Green

testified that warning the consumer about the quick-release only

in the owner’s manual was not adequate, he conceded it was the

manner    in     which      most   bicycle    manufacturers          and    distributors

conveyed that information.               Although Green testified that some

manufacturers and distributors took the more extensive measures

that   Green      recommended,       Eskridge      presented         no    evidence      that

                                             26
Defendants      had    actual   or   constructive      knowledge     that   their

warnings were not sufficient.            See also Ilosky, 307 S.E.2d at

619 (holding that trial court correctly struck punitive damages

claim on failure-to-warn theory when defendant had taken steps

to warn public of the danger in question and the only issue was

whether these steps were adequate).               We therefore affirm the

grant of summary judgment concerning Eskridge’s punitive damages

claim.

                                       IV.

     For the foregoing reasons, we reverse the grant of summary

judgment   on    the   issue    of   liability   but   affirm   on    Eskridge’s

claim for punitive damages.           We therefore remand to the district

court for trial.

                                                            AFFIRMED IN PART,
                                                            REVERSED IN PART,
                                                                 AND REMANDED




                                        27